Decided September 19, 1911.
On Rehearing.
Mr. Justice McBride
delivered the opinion of the court.
5. It is claimed on rehearing that the complaint is fatally defective in other respects than those passed upon in the original opinion and we will now consider each of these objections seriatim, always bearing in mind the rule that, when an objection to the sufficiency of the complaint is made for the first time upon the trial, the court will construe the allegations more liberally than when a like objection is raised by demurrer. The first objection, we think, is fully disposed of in the original opinion, and .need not be further considered.
6. The second objection is that it is not alleged that Billings, Downing, McArdle, Baldwin, and Miller were directors at the time the alleged wrongful acts were committed. The fourth paragraph of the complaint alleges that these persons are directors of the corporation, using the present tense. The next 13 paragraphs are merely formal, alleging the number of shares held by each of the plaintiffs. In paragraph 18 it is alleged that McArdle was president of the Union Savings & Loan Association until recently, and that now Billings is president. Therefore, in charging the various alleged wrongful acts committed to the detriment of plaintiff, they are said to have been committed by “said officers and directors.” We are of the opinion that, in the absence of a demurrer or motion to make definite and certain, this is sufficient to indicate that the officers previously named are those who committed the alleged wrongs.
7. Paragraph 19 alleges that the said officers and directors have sold and conveyed to the Co-operative Investment Company certain described parcels of real estate situated in Tremont, Central Albina, and Columbia *492Heights, at grossly inadequate prices, which are named and which range from $10 to $100; that such properties “are” improved (using the present tense) and are worth not less than $3,000. There is no allegation of their value at the time of sale, or that they were then improved, or that the officers knew that they were of any greater value than the prices received for them, or that the officers had any fraudulent intent in making the sale. There is nothing in this paragraph upon which the court could have properly admitted any evidence. The twenty-first paragraph charges upon information and belief that the directors of the Union Savings & Loan Association have sold and transferred to the Co-operative Investment Company and to preferred stockholders nearly all the other properties of the Savings & Loan Association at grossly inadequate prices, the properties being situate in Oregon, Idaho, and Washington, and that plaintiffs are unable to state the value of the properties, and that the same were deeded by the officers and directors of the Savings & Loan Association without first holding a meeting of the board of directors or passing a resolution authorizing its officers to execute the deeds required by law.
8. As a general rule, it is not sufficient to charge a fraud upon information and belief without giving the ground upon which the belief rests or stating some fact from which the court can infer that the belief is well founded. Further, our code requires a plain statement of the facts constituting the cause of suit, and these facts should be stated positively. The verification is to the effect that the plaintiff verily believes the complaint to be true. When a party alleges in his complaint that he believes a certain fact to be true, and in his verification swears that he believes his complaint to be true, the effect of the whole is that he has sworn that he believes that he believes that the allegation is the truth, which is an absurdity. A charge for perjury could not be predicated upon a *493verification of this character if false. “An allegation of fraud made upon information and belief cannot be sustained unless the facts upon which the belief is founded are stated in the pleading.” 10 Ency. PI. & Pr. 855, and cases there cited. This is a mere fishing allegation and should be disregarded.
9. The twenty-second paragraph relates to the transaction which Sheffield mentioned in our original opinion. It alleges that the mortgage was for $3,000, but does not charge that it was actually worth anything or that the stock exchanged by Sheffield was worth less than the mortgage, or that he knew of any infirmity in the transaction or that anybody was financially injured by it. It is wholly insufficient to constitute a cause of suit against Sheffield.
10. The twenty-third paragraph charges that the officers and directors of the Savings & Loan Association have for more than two years prior to the commencement of this suit been paying dividends to certain of its preferred stockholders when in truth the association was hopelessly insolvent. It appears from the complaint that the association was a going concern, and it is not charged that the officers knew it to be insolvent, or that their payments were unlawful or such as they could avoid making. There is no limitation prescribed by law o.n the different classes of stock that the association may issue, and there is nothing in the complaint to indicate that the stockholders mentioned were not lawfully preferred. Section 6747, L. O. L., after providing that nothing in that section shall prohibit the issue of different classes of stock, give express authority for the issuance of reserve fund stock, and provides that it shall not be subject to withdrawal until all claims of other shareholders and of all creditors shall have been fully paid and liquidated. The effect of this is to prefer every other class of stock to the reserve fund stock, and there is nothing in the complaint to indicate *494that the stock held by plaintiffs was not of the latter character.
11. Paragraph 24 alleges:
“That the said officers and directors of the said defendant, the Union Savings & Loan Association, have persuaded a large number of the stockholders thereof to relinquish their stock in said association, and, in lieu thereof, accept stock in said Co-operative Investment Company, and, when said stock in said Union Savings & Loan Association was so surrendered, it was reissued in the name of the defendant, E. A. Baldwin, for the purpose of owning a controlling interest in said Union Savings & Loan Association, and the said E. A. Baldwin did procure in his name sufficient of said stock to control a majority of the votes of the said stock of said Union Savings & Loan Association.”
There is nothing to indicate that the officers named used any undue or fraudulent means to induce stockholders to exchange stock in the Savings & Loan Association for stock in the Co-operative Company, or that the reissue to Baldwin was made in any irregular or fraudulent manner or without consideration. He had a right to procure as many shares as he could pay for and to own a controlling interest if he could get it. So far, no substantial cause of suit is shown, and, if the complaint concluded here, the court might well have dismissed the proceeding.
12. But the remaining allegations show that, after McArdle had obtained control of a majority of the stock of the Savings & Loan Association, he and his associates, with intent to cheat and defraud the plaintiffs, withdrew $82,000 of the mortgages and securities of the company from the trust deposit, and proceeded to swap these securities to stockholders and to secretly dispose of them, so that plaintiffs could obtain no benefit from said fund, and that they refuse to give- plaintiffs any information as to how the assets have been disposed of, and that they have chosen Miller as trustee of the company with the intent to keep secret and cover up their past transactions. *495By Sections 6748, 6749, 6750, L. O. L., savings and loan associations are required to deposit their mortgages and securities either with the Secretary of State or with some duly chartered trust company, as a trust fund, for all the stockholders, and such securities can only be withdrawn for the purpose of foreclosure or when the same have been paid. The withdrawal of them for any other purpose constitutes a fraud in law upon the stockholders for which the law will afford a remedy, and every stockholder is entitled to require an accounting; and, if the proceeds of these unauthorized transfers by the officers has impaired the trust fund to their injury, they should be compelled to make good the deficit.
13, 14. It is contended that plaintiffs should first have sought redress within the corporation and first should have demanded that the trustee should sue, but to this there are two answers: (1) That where the complaint charges, as in this case, that the trustee is one of the conspirators and active in the conspiracy, an application to him is not required. (2) That there is no statute in this State providing for the selection of a trustee for the purpose of winding up the affairs of a savings and loan association. Chapter 3, Title 44, L. O. L., is a statute complete in itself, and there is no provision for the winding up of this corporation by the intervention of a trustee. Chapter 1, Title 44, L. O. L., treats of corporations in general, and Section 6701 of this title expressly confines the right to dissolve a corporation by the selection of a trustee to wind up its affairs to such corporations as are organized under the provisions of this chapter. The defendant company, having been organized under the provisions of a different chapter, cannot claim the benefit of the provisions of the preceding chapter. How far the choice of Miller as trustee may operate as an equitable assignment for the benefit of creditors and stockholders it is not now necessary to inquire. It seems plain that he *496has no legal status as trustee to wind up the affairs of this corporation.
While the complaint is badly drawn and fails to state fully and definitely many things which ought, to be so stated, we are of the opinion that, in the absence of a demurrer or other motion to make more definite, it is sufficient to sustain a decree. Perhaps the plaintiffs would have chosen the wiser course had they acquiesced in the ruling of the circuit court and began a new suit, with a complaint more completely and artistically drawn. But, badly drawn as it is, it states a cause of suit in respect to the matters herein indicated, and we therefore adhere to our former opinion.
Former Opinion Adhered To.